Citation Nr: 0940806	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-32 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to waiver of compensation overpayment in the 
amount of $54,828.81.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Committee on Waivers and Compromises at the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran has, in essence, challenged the validity of the 
calculated debt created in this case.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when the validity 
of a debt is challenged, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); see also 38 C.F.R. § 1.911(c) (2009), VAOPGCPREC 6-98 
(Apr. 24, 1998).  As this matter was not addressed by the 
agency of original jurisdiction, further development is 
required prior to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record in this case shows the Veteran 
requested entitlement to waiver of the overpayment created in 
this case, but that he also challenged the validity of the 
debt.  VA records show an overpayment was created based upon 
VA's receipt of information that a warrant had been issued in 
September 2003 for an offense related to dangerous drugs.  In 
statements dated in January 2006 and September 2006 the 
Veteran asserted that he was never a fugitive felon and that 
a November 2005 court order had dismissed all charges against 
him.  In correspondence to the Veteran's service 
representative dated in October 2005 an attorney reported 
that the Veteran had been served a warrant in April 2005 and 
subsequently release on his own recognizance.  It was noted 
there were no active warrants.  A November 2005 order on 
behalf of the State of Missouri dismissed the action against 
the Veteran and withdrew the warrant issued in that cause.  

VA statutory law, in pertinent part, provides:

Prohibition on providing certain benefits with respect 
to persons who are fugitive felons
(a) A veteran who is otherwise eligible for a benefit 
specified in subsection (c) may not be paid or otherwise 
provided such benefit for any period during which such 
veteran is a fugitive felon. A dependent of a veteran 
who is otherwise eligible for a benefit specified in 
subsection (c) may not be paid or otherwise provided 
such benefit for any period during which such veteran or 
such dependent is a fugitive felon. 
(b) For purposes of this section: 
(1) The term "fugitive felon" means a person who is a 
fugitive by reason of--  
(A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or  
(B) violating a condition of probation or parole imposed 
for commission of a felony under Federal or State law.  
(2) The term "felony" includes a high misdemeanor 
under the laws of a State which characterizes as high 
misdemeanors offenses that would be felony offenses 
under Federal law. 
38 U.S.C.A. § 5313B(a) (West 2002) (which was added as a 
result of Pub.L. 107-103, Title V, § 505(a)(1), Dec. 27, 
2001, 115 Stat. 995.).  

VA's General Counsel has noted that the legislative record 
revealed that section 505(a) of Public Law No. 107-103 was 
patterned after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture.  It was noted that records 
showed Public Law No. 104-193 "was designed to cut off the 
means of support that allows fugitive felons to continue to 
flee" and it was the intent of Congress to deny fugitives 
the means to maintain themselves in that status.  VAOPGCPREC 
7-2002 (Dec. 3, 2002).

The United States Court of Appeals in Oteze Fowlkes v. 
Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005), noted that the 
applicable statute did not permit SSA to conclude simply from 
the fact that there is an outstanding warrant for a person's 
arrest that he is "fleeing to avoid prosecution" and that 
there must have been some evidence that the person knows his 
apprehension is sought.  It was further noted that in Jhirad 
v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had 
been construed to imply an intent requirement and that in 
United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 
1995), the term "fleeing from justice" was a term that 
"has generally been interpreted to mean a flight with intent 
to avoid or frustrate prosecution."

In this case, the Veteran has challenged the validity of the 
debt created and has presented evidence demonstrating that a 
warrant served in April 2005 was withdrawn.  It is unclear 
from the available record if the warrant served in April 2005 
was related to the warrant dated in September 2003 and, if 
not, whether that warrant involved an offense classifiable as 
a felony from which the Veteran had fled with an intent to 
avoid prosecution.  VA records show the Veteran has 
maintained the same mailing address since approximately 
January 1999.  Therefore, further development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to clarify whether the Veteran was 
served a warrant in September 2003 for 
a felony offense and whether he had 
fled for any identifiable period of 
time with an intent to avoid 
prosecution.  

2.  After completion of the above and 
any additional development deemed 
necessary, the AMC/RO should adjudicate 
the issue of validity of the 
overpayment debt created in the amount 
of $54,828.81 and review the waiver 
issue on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


